Mr. Justice Carter delivered the opinion of the court: Two objections were filed in the county court of Iroquois county as to certain taxes of defendant in error and both objections were sustained. No complaint is made as to the action of the county court in sustaining one of these objections, but it is insisted by counsel for plaintiff in error that the county court erred in sustaining objections to the additional rate of sixteen cents on the $100 above the fifty-cent rate extended against defendant in error’s property. The board of town auditors granted the highway commissioner’s request for such additional tax on August 21, 1922, which consent was filed, with the regular road and bridge levy, in the county clerk’s office on September 7, 1922. This was the only consent upon which the clerk extended the additional tax. The written consent required by section 56 of the Road and Bridge act must be obtained on the first Tuesday of September before making the levy for the additional amount. People v. Chicago and Eastern Illinois Railway Co. 306 Ill. 402; People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 307 id. 162; People v. Illinois Central Railroad Co. 310 id. 212; People v. Chicago and Eastern Illinois Railway Co. 310 id. 257. The act which purports to validate taxes such as these, on which counsel for plaintiff in error seem to rely as curing the defect, has been held void by this court. People v. Chicago, Milwaukee and St. Paul Railway Co. 310 Ill. 428; People v. Illinois Central Railroad Co. supra; People v. Chicago and Eastern Illinois Railway Co. 310 Ill. 257. The judgment of the county court must be affirmed. Judgment affirmed.